Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KOZU (JP 2018018245 A) in view of Kume (US 20190221118 A1). 
As per claim 1, KOZU teaches a vehicle communication device (KOZU, ¶0041, communication device 101 mounted on vehicle) comprising: a receiver to receive (KOZU, ¶0041, acquisition unit 14), from another vehicle (KOZU, ¶0041, from other vehicle), other- vehicle information accompanied with verification information including at least one of a signature and a certificate (KOZU, ¶0041 and ¶0081, other vehicle information with authentication/verification information including key for decryption (i.e. certificate)); an own-vehicle information acquirer to acquire own- vehicle information (KOZU, ¶0041, own vehicle information acquisition unit 12 acquire own vehicle information);  a traveling road analyzer (KOZU, ¶0041, specification unit 13) which analyzes traveling roads of the other vehicle and the own vehicle on the basis of the other-vehicle information received by the receiver and the own-vehicle information acquired by the own-vehicle information acquirer (KOZU, ¶0041 and ¶0046-49, specification unit 13 which identity or analyze traveling destination or road of the other vehicle and the own vehicle based on the other vehicle information and the own vehicle information) and outputs traveling road information (KOZU, ¶0047 and ¶0075, outputs target area for traveling destination or road information); 
a determiner to determine (KOZU, ¶0041, determination unit 15 to determine) whether or not processing is needed for the verification information accompanying the other-vehicle information received by the receiver, on the basis of the other-vehicle information and the traveling road information (KOZU, ¶0041 and ¶0066, whether or not processing is performed or needed for authentication information with the other vehicle information received based on the other vehicle information and traveling destination information); and a received information processor (KOZU, ¶0095, processing unit such as CPU) which, when the determiner determines that the processing is needed (KOZU, ¶0077, when determination unit determines that the specific processing is to be performed or needed), performs verification processing for the verification information received by the receiver (KOZU, ¶0077 and ¶0066, performing authentication processing for authentication information received by acquisition unit).
 	However, KOZU does not explicitly teach performs driving assistance 6PRELIMINARY AMENDMENTAttorney Docket No.: Q255540Appln. No.: National Stage of PCT/JP2018/015661processing on the basis of the other-vehicle information accompanied with the verification information that has undergone the verification processing.  
 	In the same field of endeavor, Kume teaches performs driving assistance 6PRELIMINARY AMENDMENTAttorney Docket No.: Q255540Appln. No.: National Stage of PCT/JP2018/015661processing on the basis of the other-vehicle information accompanied with the verification information that has undergone the verification processing (Kume, ¶0066, performing driving assistance based on the driving of other vehicles information with confirmation information that has experienced the confirmation processing). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kume into invention of KOZU in order to provide a cooperation method between agents that offer driving assistance by notifying drivers of information obtained by cooperation between agents of different vehicles. 
As per claim 2, KOZU teaches a vehicle communication device (KOZU, ¶0041, communication device 101 mounted on vehicle) comprising: a receiver to receive (KOZU, ¶0041, acquisition unit 14), from another vehicle (KOZU, ¶0041, from other vehicle), other- vehicle information accompanied with verification information including at least one of a signature and a certificate (KOZU, ¶0041 and ¶0081, other vehicle information with authentication/verification information including key for decryption (i.e. certificate)); an own-vehicle information acquirer to acquire own- vehicle information (KOZU, ¶0041, own vehicle information acquisition unit 12 acquire own vehicle information);  a map information acquirer to acquire map information (KOZU, ¶0041, map information unit to receive map information); a traveling road analyzer (KOZU, ¶0041, specification unit 13) which analyzes traveling roads of the other vehicle and the own vehicle on the basis of the other-vehicle information received by the receiver and the own-vehicle information acquired by the own-vehicle information acquirer (KOZU, ¶0041 and ¶0046-49, specification unit 13 which identity or analyze traveling destination or road of the other vehicle and the own vehicle based on the other vehicle information and the own vehicle information) and outputs traveling road information (KOZU, ¶0047 and ¶0075, outputs target area for traveling destination or road information); 
a determiner to determine (KOZU, ¶0041, determination unit 15 to determine) whether or not processing is needed for the verification information accompanying the other-vehicle information received by the receiver, on the basis of the other-vehicle information and the traveling road information (KOZU, ¶0041 and ¶0066, whether or not processing is performed or needed for authentication information with the other vehicle information received based on the other vehicle information and traveling destination information); and a received information processor (KOZU, ¶0095, processing unit such as CPU) which, when the determiner determines that the processing is needed (KOZU, ¶0077, when determination unit determines that the specific processing is to be performed or needed), performs verification processing for the verification information received by the receiver (KOZU, ¶0077 and ¶0066, performing authentication processing for authentication information received by acquisition unit).
 	However, KOZU does not explicitly teach performs driving assistance 6PRELIMINARY AMENDMENTAttorney Docket No.: Q255540Appln. No.: National Stage of PCT/JP2018/015661processing on the basis of the other-vehicle information accompanied with the verification information that has undergone the verification processing.  
 	In the same field of endeavor, Kume teaches performs driving assistance 6PRELIMINARY AMENDMENTAttorney Docket No.: Q255540Appln. No.: National Stage of PCT/JP2018/015661processing on the basis of the other-vehicle information accompanied with the verification information that has undergone the verification processing (Kume, ¶0066, performing driving assistance based on the driving of other vehicles information with confirmation information that has experienced the confirmation processing). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Kume into invention of KOZU in order to provide a cooperation method between agents that offer driving assistance by notifying drivers of information obtained by cooperation between agents of different vehicles. 
As per claim 3 as applied to claim 1 above , KOZU further teaches a storage device (KOZU, ¶0095, memory or storage device) for storing the other-vehicle information, wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is needed, is stored (KOZU, ¶0066 and ¶0095, memory or storage for storing authentication information for which determination unit determines that the processing is performed or needed). 
 	As per claim 4 as applied to claim 1 above , KOZU further teaches, wherein when the determiner determines that the processing is not needed, the verification information received by the receiver is not subjected to the verification processing (KOZU, ¶0088, determination unit determines that the processing is not performed or needed or does not perform determination processing of whether or not to perform specific processing). 
As per claim 6 as applied to claim 2 above , KOZU further teaches a storage device (KOZU, ¶0095, memory or storage device) for storing the other-vehicle information, wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is needed, is stored (KOZU, ¶0066 and ¶0095, memory or storage for storing authentication information for which determination unit determines that the processing is performed or needed). 
 	As per claim 7 as applied to claim 2 above , KOZU further teaches, wherein when the determiner determines that the processing is not needed, the verification information received by the receiver is not subjected to the verification processing (KOZU, ¶0088, determination unit determines that the processing is not performed or needed or does not perform determination processing of whether or not to perform specific processing). 

B)	Claims 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KOZU (JP 2018018245 A) in view of Kume (US 20190221118 A1) and further in view of MUKOYAMA (JP 2006238035 A). 
 	As per claim 5 as applied to claim 1 above, KOZU in view of Kume teaches a storage device for storing the other-vehicle information (KOZU, ¶0095, memory or storage device for storing information).
However, KOZU in view of Kume does not explicitly teach wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is not needed, is not stored in the storage device.
In the same field of endeavor, MUKOYAMA teaches wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is not needed, is not stored in the storage device (MUKOYAMA, ¶0029-30, determination processing determines that is not necessary or needed to store the received information). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of MUKOYAMA into invention of KOZU and Kume in order to prevent the transmission of information which has already been erroneously information due to the lapse of time by erasing the data of the received information after the lapse of a predetermined time.
 	As per claim 8 as applied to claim 2 above, KOZU in view of Kume teaches a storage device for storing the other-vehicle information (KOZU, ¶0095, memory or storage device for storing information).
However, KOZU in view of Kume does not explicitly teach wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is not needed, is not stored in the storage device.
In the same field of endeavor, MUKOYAMA teaches wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is not needed, is not stored in the storage device (MUKOYAMA, ¶0029-30, determination processing determines that is not necessary or needed to store the received information). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of MUKOYAMA into invention of KOZU and Kume in order to prevent the transmission of information which has already been erroneously information due to the lapse of time by erasing the data of the received information after the lapse of a predetermined time.
 As per claim 9 as applied to claim 4 above, KOZU in view of Kume teaches a storage device for storing the other-vehicle information (KOZU, ¶0095, memory or storage device for storing information).
However, KOZU in view of Kume does not explicitly teach wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is not needed, is not stored in the storage device.
In the same field of endeavor, MUKOYAMA teaches wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is not needed, is not stored in the storage device (MUKOYAMA, ¶0029-30, determination processing determines that is not necessary or needed to store the received information). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of MUKOYAMA into invention of KOZU and Kume in order to prevent the transmission of information which has already been erroneously information due to the lapse of time by erasing the data of the received information after the lapse of a predetermined time.
As per claim 10 as applied to claim 7 above, KOZU in view of Kume teaches a storage device for storing the other-vehicle information (KOZU, ¶0095, memory or storage device for storing information).
However, KOZU in view of Kume does not explicitly teach wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is not needed, is not stored in the storage device.
In the same field of endeavor, MUKOYAMA teaches wherein the other-vehicle information accompanied with the verification information for which the determiner determines that the processing is not needed, is not stored in the storage device (MUKOYAMA, ¶0029-30, determination processing determines that is not necessary or needed to store the received information). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of MUKOYAMA into invention of KOZU and Kume in order to prevent the transmission of information which has already been erroneously information due to the lapse of time by erasing the data of the received information after the lapse of a predetermined time.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643